 In the MatterOfSUPERIOR FELT AND BEDDING COMPANYandLOCALNo. 173,INTERNATIONAL UPHOLSTERERS UNION, AFFILIATED WITH THEAMERICAN FEDERATION OF LABORCase No. R-1433ORDER PERMITTING WITHDRAWAL OF PETITIONJune 8, 1940A petition, pursuant to Section 9 (c) of the Act, having been filedin the above-entitled case; a hearing having been duly held before aTrial Examiner duly designated; the Board having issued a Decisionand Direction of Election,' and Amendment to Direction of Elec-tion; 2LocalNo. 173, International Upholsterers' Union, by itsattorney, having filed an "Application of Petitioner for PermissiontoWithdraw Petition, or for an Order, by the National Labor Rela-tionsBoard,Dismissing the Petition without Prejudice", . datedMay 22, 1940; and the Board, on May 27, 1940, having given duenotice that on June 7, 1940, or as soon thereafter as might be con-venient, it would permit the withdrawal of the said petition, unlesssufficient cause to the contrary should then appear, and no objectionshaving been filed with the Board,IT IS HEREBY ORDERED that the request of Local No. 173, Inter-nationalUpholsterers'Union, by its attorney, for permission towithdraw the said petition be, and it hereby is, granted, and thatthe aforesaid case be, and it hereby is, closed.114 N. L.R. B. 835.215 N. L. R. B. 50.24 N. L. R. B., No. 49.523